IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

LEO RAINS,                            NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-1166

JAMES C. BANKS,

      Appellee.

_____________________________/

Opinion filed May 25, 2017.

An appeal from the Circuit Court for Leon County.
James C. Hankinson, Judge.

Leo Rains, pro se, Appellant.

No appearance, for Appellee.




PER CURIAM.

      AFFIRMED. Cf. DeGregorio v. State, 205 So. 3d 841 (Fla. 2d DCA 2016)

(reversing denial of petition upon unsworn pleadings; remanding for evidentiary

hearing to determine if counsel had turned over all records); Radford v. Brock, 914
So. 2d 1066 (Fla. 2d DCA 2005) (reversing dismissal of petition prior to response

and without sworn evidence; remanded for further proceedings).

WOLF, RAY, and BILBREY, JJ., CONCUR.




                                       2